NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Submitted October 31, 2007*
                                   Decided October 31, 2007

                                                Before

                        Hon. RICHARD A. POSNER, Circuit Judge

                        Hon. DIANE P. WOOD, Circuit Judge

                        Hon. DIANE S. SYKES, Circuit Judge

No. 07-1674

MICHAEL GLOVER,                                           Appeal from the United States
    Plaintiff-Appellant,                                  District Court for the Eastern
                                                          District of Wisconsin
        v.
                                                          No. 05-C-869
STEVEN HAFERMAN, et al.,
    Defendants-Appellees.                                 Rudolph T. Randa,
                                                          Chief Judge.


                                             ORDER

       Wisconsin inmate Michael Glover principally argues in this appeal that the
district court erred in granting summary judgment for three prison employees who,
Glover says, interfered with his treatment for hepatitis C. Glover also argues that
the court erroneously dismissed at the screening stage a claim that one of those
employees sexually assaulted him in retaliation for submitting prison grievances
about the employee. We reject both contentions.

        *
        After an examination of the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See Fed. R. App. P. 34(a)(2).
No. 07-1674                                                                    Page 2

       It is undisputed that Glover has hepatitis C. He began treatment for this
disease in October 2004 while confined at Kettle Moraine Correctional Institution.
He first signed a consent form, which warned that the regimen of Interferon
injections and Ribavirin pills “may have serious side effects, including but not
limited to worsening of liver inflammation, anemia, allergic reaction, heart attack,
severe depression, suicide, pneumonia, loss of vision, or thyroid disease.”

       On January 5, 2005, Nurse Debra Palm completed a medical restriction form
that required Glover to be housed in a cellblock close to the medical unit. The
completed form includes no explanation for the restriction. Glover was moved to
Unit 10, but four months later, on April 18, Captain Steven Haferman ordered him
transferred from Unit 10 to a more-distant cellblock. That order was prompted by
Haferman’s investigation of a grievance Glover submitted alleging that Sergeant
Scott Jaber, a correctional officer in Unit 10, had repeatedly grabbed his genitals
during pat-down searches.

        That same day Glover submitted a grievance contesting the transfer because
it violated the medical restriction. At Captain Haferman’s request, Nurse William
McCreedy, the manager of the medical unit, reviewed Glover’s medical records
including the January medical restriction. McCreedy concluded that the restriction
was unnecessary so long as Glover was provided transportation to the medical unit
for treatment. Haferman then proceeded with Glover’s transfer out of Unit 10.
Glover responded by informing prison officials that the transfer had “forced” him to
stop participating in hepatitis treatment, although he did not explain the basis for
this conclusion.

       Glover was moved to a different prison about a month later, and it is unclear
whether he resumed treatment. He then filed this action under 42 U.S.C. § 1983
against Captain Haferman, Nurse McCreedy, and Sergeant Jaber. Glover also
named several other defendants including the warden, a prison doctor, and a
grievance examiner, but none of them had any personal involvement in these events
and are not relevant to this appeal. See Palmer v. Marion County, 327 F.3d 588,
594 (7th Cir. 2003); Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001). In
his complaint Glover alleged that prison officials deliberately ignored his medical
needs by moving him out of Unit 10 in response to his grievance against Jaber.
Glover asserted that by moving him farther from the medical unit, the defendants
effectively denied him treatment for his hepatitis C because he no longer could get
prompt medical attention if he continued the hepatitis treatment and suffered a
heart attack as a side effect. Thus, he said, he became severely ill. Glover attached
to his complaint evidence that he exhausted his administrative remedies, including
a copy of his grievance against Jaber. The district court screened the complaint, see
28 U.S.C. § 1915A, and, as relevant here, allowed Glover to proceed on his claim of
No. 07-1674                                                                    Page 3

deliberate indifference. The screening order includes no mention of a sexual-assault
or excessive-force claim against Jaber.

       The defendants moved for summary judgment. They submitted affidavits
establishing that Captain Haferman conferred with Nurse McCreedy regarding the
medical restriction before transferring Glover out of Unit 10. Affidavits from
McCreedy and Nurse Palm provide further evidence that Palm had not documented
her reason for restricting Glover to Unit 10 and could not explain the restriction
when questioned by McCreedy. McCreedy maintained that after speaking with
Palm and reviewing Glover’s medical file, he concluded that the restriction was
unnecessary.

      Glover responded to the defendants’ motion with his own affidavit. He
averred that Nurse Palm completed the medical restriction in response to his
reports of chest pains and told him that he should be housed close to the medical
unit because the hepatitis C treatment placed him at an increased risk of heart
attack. Therefore, Glover contended, he effectively was denied treatment when he
was moved in violation of Palm’s directive because if he continued taking his
prescribed treatment and suffered a heart attack he would be too far from the
medical unit to receive prompt care. Glover also argued in his response that the
defendants had not addressed a claim of sexual assault against Sergeant Jaber.
That purported claim arose from the pat-down searches mentioned in the grievance
attached to the complaint. The defendants objected that this claim was not in the
complaint and thus not part of the suit.

       The district court granted summary judgment for the defendants, reasoning
that Glover lacked evidence that any defendant had the requisite mental state. The
court did not explicitly comment on the disagreement between the parties
concerning whether Glover had pleaded a sexual-assault claim (more precisely, an
excessive-force claim) against Sergeant Jaber.

       We review a grant of summary judgment de novo, construing all facts and
reasonable inferences in favor of the nonmoving party. Sides v. City of Champaign,
496 F.3d 820, 826 (7th Cir. 2007). As an initial matter, Glover argues that the
district court committed error when it declined to strike affidavits notarized by a
woman who is married but uses her maiden name on her notary seal. This
contention is frivolous; the legal authorities Glover cites in support of his argument
in fact establish that the notary’s use of her maiden name was entirely appropriate.
See 1912 Op. Wis. Atty. Gen. 256 (1923); 1912 Op. Wis. Atty. Gen. 775 (1910).

      To succeed on an Eighth Amendment medical claim, an inmate must
demonstrate that prison officials were deliberately indifferent to a serious medical
need. E.g., Williams v. Liefer, 491 F.3d 710, 714 (7th Cir. 2007). Glover’s complaint
No. 07-1674                                                                     Page 4

alleges that the decision to transfer him increased the danger that a heart attack he
might suffer as a side effect of his treatment for hepatitis C could be fatal, and thus
the defendants effectively denied him treatment for hepatitis C by compelling his
unilateral decision to stop taking his hepatitis medications. We agree with Glover
that the district court properly construed the underlying serious medical condition
as hepatitis C. See Erickson v. Pardus, 127 S.Ct. 2197, 2200 (2007) (per curiam);
Glaus v. Anderson, 408 F.3d 382, 384 (7th Cir. 2005). Glover did not claim, as the
defendants continue to insist, that their conduct showed indifference to an elevated
risk of heart attack.

        But the district court also was correct to conclude that Glover failed to
produce any evidence that the defendants were deliberately indifferent to his
hepatitis. Sergeant Jaber had no part in moving Glover, and Captain Haferman,
who gave the order, was anything but indifferent. Prison officials without medical
training are not deliberately indifferent to a serious medical need where, as
Haferman did here, they consult with medical personnel to ensure that those
officials are monitoring and addressing the prisoner’s medical condition. See
Johnson v. Doughty, 433 F.3d 1001, 1010-12 (7th Cir. 2006); Durmer v. O’Carroll,
991 F.2d 64, 69 (3d Cir. 1993). Far from turning a blind eye to Glover’s hepatitis C,
Haferman sought out and deferred to the judgment of Nurse McCreedy, the
manager of the medical unit, before deciding that Glover could be moved despite the
medical restriction on his housing assignment.

       As for Nurse McCreedy, who effectively approved the decision to move Glover
away from the medical unit, the question is whether he knew of a substantial risk
of harm to Glover and ignored that risk. See Greeno v. Daley, 414 F.3d 645, 653
(7th Cir. 2005); Haley v. Gross, 86 F.3d 630, 643 (7th Cir. 1996). Neither medical
malpractice nor simple disagreement with a medical professional’s judgment
constitutes deliberate indifference. See Edwards v. Snyder, 478 F.3d 827, 831 (7th
Cir. 2007).

       Here, there exists no evidence that Nurse McCreedy’s decision to overrule the
medical restriction put in place by Nurse Palm forced Glover to abandon his
hepatitis treatment to prevent a greater harm from a potential heart attack. Less
than 2% of individuals undergoing treatment for hepatitis C suffer severe side
effects, see Centers for Disease Control and Prevention, Hepatitis C Frequently
Asked Questions, http://www.cdc.gov/ncidod/diseases/hepatitis/c/faq.htm#4f (last
visited Oct. 31, 2007), and it is undisputed that McCreedy learned nothing from his
conversation with Palm or from his review of Glover’s medical file that alerted him
to any heightened risk of heart attack faced by Glover. Indeed, Glover submitted no
evidence that he suffered from continued chest pains following his initial complaint
to Palm in January 2005. He simply disagrees with McCreedy’s assessment that he
No. 07-1674                                                                      Page 5

could safely reside farther from the medical unit and continue treatment for
hepatitis C.

       Moreover, even if there was evidence that Nurse McCreedy believed that
Glover was at a higher risk of heart attack, the result would be the same. Glover
faces the same risk of heart attack no matter where he is housed and, to have even
a plausible claim, he needed evidence that his new housing unit was so much less
capable of responding to a potential heart attack that the transfer created a
substantial risk of harm that McCreedy ignored. Glover provided no evidence that
his risk of heart attack was substantial, or that his new housing unit was
unequipped or incapable of responding in the event of a heart attack, or even that
the new unit was significantly farther from the medical unit. Accordingly, he failed
to meet his burden of establishing that McCreedy was deliberately indifferent.

       That leaves Glover’s argument that the district court erroneously dismissed
at the screening stage a claim against Sergeant Jaber for sexually assaulting him
several times during pat-down searches because of grievances Glover had submitted
about the guard. Jaber contends that the court could not have screened out this
claim because it is not in the complaint, and we agree. Even Glover admits that no
such claim is clearly articulated in his complaint, and although we construe pro se
filings liberally, see Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001), the
plaintiff’s pleadings still must “give the defendant fair notice of what the plaintiff’s
claim is and the grounds upon which it rests,” see Swierkiewicz v. Sorema N.A., 534
U.S. 506, 512 (2002) (quotation marks and citations omitted); DeWalt v. Carter, 224
F.3d 607, 612 (7th Cir. 2000). In his complaint Glover makes only two brief
references to the alleged incident involving Jaber, both in the context of explaining
how the grievance he submitted about Jaber’s conduct prompted Captain Haferman
to investigate and to follow protocol by separating Glover from Jaber pending a
resolution. Glover did attach his grievance about Jaber’s conduct to his complaint,
but by doing so he did not put Jaber on notice that he claimed that Jaber’s actions
alone, unrelated to the subsequent transfer, violated his constitutional rights.
Glover first mentioned this purported claim in his response to the defendants’
motion for summary judgment, which is too late. He never sought leave to amend
his complaint to add this claim, nor did Jaber, through his actions during the
lawsuit, even litigate the claim or imply his consent that the suit expand to include
it. See Torry v. Northrop Grumman Corp., 399 F.3d 876, 879 (7th Cir. 2005); In the
Matter of Prescott, 805 F.2d 719, 725 (7th Cir. 1986). Thus, the district court did
not err when it refrained from addressing the claim at summary judgment.

                                                                          AFFIRMED.